Exhibit 10.1

Execution Version


 

STATE OF SOUTH CAROLINA

 

 

 

 

ASSET PURCHASE AGREEMENT

COUNTY OF DORCHESTER

 

 


 

 

This ASSET PURCHASE AGREEMENT (this “Contract”) is made and entered into this
22nd day of March, 2007 (the “Contract Date”), by and between LATI USA, INC., a
South Carolina corporation, formerly known as LATI INDUSTRIES, INC. (“LATI”) and
FORCE PROTECTION TECHNOLOGIES, INC., a Nevada corporation (“FPT”).

RECITALS:

WHEREAS, LATI operates or has operated a facility manufacturing high performance
thermoplastics located at 257 Deming Way, Summerville, South Carolina (the
“Facility”);

WHEREAS, the Facility is located on that certain tract of land located in
Dorchester County, South Carolina consisting of approximately 24 acres, as more
particularly described on Exhibit A attached hereto (the “Land”);

WHEREAS, the Property (hereinafter defined) and the Equipment (hereinafter
defined) which are used by LATI in connection with the operation of the Facility
are subject to that certain Lease Agreement dated December 7, 1998 between LATI
and Dorchester County, South Carolina (the “County”), as amended by that certain
First Amendment of Lease Agreement dated July 25, 2005 (the “FILOT Lease”);

WHEREAS, Section 9.01 of the FILOT Lease provides that LATI may assign its
interest in the FILOT Lease with the County;

WHEREAS, FPT desires to acquire and assume the FILOT Lease from LATI on the
terms and conditions set forth in this Contract; and

WHEREAS, LATI desires to sell and assign the FILOT Lease to FPT on the terms and
conditions set forth in this Contract.

1


--------------------------------------------------------------------------------


NOW, THEREFORE, for and in consideration of the terms and conditions contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, LATI and FPT do hereby agree as follows:

1.             Description of Property.  The property which is the subject to
the FILOT Lease is as follows:

(a)           The Land;

(b)           All rights and easements appurtenant to the Land, including all
rights of view, light and air, mineral and subsurface rights, development
rights, zoning rights, water rights, sewer and drainage rights, rights of way,
rights of ingress and egress, roadways, parking areas, roadbeds, alleyways and
reversions or other appurtenances used in connection with the ownership of the
Land (collectively, the “Appurtenances”); and

(c)           All improvements and fixtures located on the Land and all
buildings, structures and amenities currently located on the Land, if any,
(collectively, the “Improvements”).

The Land, the Appurtenances and the Improvements are hereinafter sometimes
collectively called the “Property.”

2.             Description of Equipment.  The equipment which is the subject to
the FILOT Lease and which is to be assumed by FPT are those items of equipment,
machinery and other tangible personal property described in Exhibit B attached
hereto (the “Equipment”).

3.             Purchase Price.  The purchase price (the “Purchase Price”) to be
paid by FPT for the assignment of the FILOT Lease shall be FOUR MILLION ONE
HUNDRED THOUSAND and No/100 Dollars ($4,100,000.00).  The Purchase Price shall
be allocated as follows:

Land and Appurtenances:

 

$

1,320,000.00

 

Improvements:

 

$

2,502,000.00

 

Equipment:

 

$

278,000.00

 

 

4.             Payment of Purchase Price.  The Purchase Price shall be payable
as follows:

(i)            Binder.  A good faith binder and partial down payment of
FORTY-ONE THOUSAND and No/100 Dollars ($41,000.00) (the “Binder”) has been paid
by FPT to Coppedge & Tisson/Cushman & Wakefield (the “Escrow Agent”) and is
subject to the provisions set forth in Section 22 below.

(ii)           Payment at Closing.  The Binder will be applied to the Purchase
Price at Closing.  The remaining balance of the Purchase Price shall be paid in
cash or other immediately available funds at Closing.

2


--------------------------------------------------------------------------------


5.             Due Diligence Period and Investigations by FPT.

(i)             For a thirty (30) day period from the Contract Date (the “Due
Diligence Period”), FPT may conduct due diligence as set forth herein.  The Due
Diligence Period may be extended by FPT for up to thirty (30) days to conduct a
Phase II Environmental Site Assessment.  The parties acknowledge that FPT has
not had the opportunity to perform due diligence prior to its execution of this
Contract, and that the due diligence contemplated in this Section 5 is intended
to give FPT a period within which to conduct due diligence and elect, if it
chooses, to terminate this Contract without forfeiting the Binder.  Accordingly,
FPT may terminate this Contract in its absolute discretion at any time within
(i) the Due Diligence Period or (ii) five (5) business days of the expiration of
the Due Diligence Period.  In the event of such termination, FPT shall receive a
refund of the entirety of the Binder.

(ii)            Within five (5) business days of the Contract Date, LATI shall
furnish to FPT copies of all documents, plats, studies, test results, reports,
appraisals and all other materials relating to the Property in LATI’s
possession, including but not limited to plats, plans, surveys, environmental
reports, title materials, soil reports, zoning notices or approvals, any
restrictions affecting the Property and copies of all leases or contracts
affecting any portion of the Property.  LAIT shall allow FPT’s environmental
consultant to interview LATI’s employees or have said employees fill out
environmental questionnaires as required to conduct a Phase I Environmental Site
Assessment in accordance with ASTM E-1527-05.  During the Due Diligence Period,
FPT shall have the right to determine whether the Property is acceptable to FPT
at its sole discretion.  FPT acknowledges and agrees that LATI bears no
liability for any inadvertent failure to provide any of the foregoing items.

(iii)           During the Due Diligence Period, FPT and its agents and
consultants shall have complete access to the Property for the purpose of
conducting, at its sole cost and expense, such testings, soil borings, soil
analyses, engineering tests and studies, environmental tests and studies,
economic and/or topographic tests, studies and/or investigations with respect to
the Property as FPT may deem necessary in order to determine whether the
Property is suitable for FPT’s intended use thereof, provided that FPT repair
any damage to the Property caused in connection with such tests and studies. 
FPT shall indemnify and hold LATI harmless from and against all costs, expenses
and liabilities incurred by LATI in connection with the tests and studies
conducted by FPT and FPT’s entry upon the Property, except to the extent that
any of the foregoing costs, expenses or liabilities are attributable in full all
or in part to the gross negligence or willful misconduct of LATI.

6.             Closing Date and Place.  The closing of the sale and purchase of
the Property and the Equipment and transfer of title to the Property and the
Equipment (the “Closing”) shall take place at a mutually agreeable date on or
before thirty (30) days from the expiration of the Due Diligence Period;
provided however that the Closing shall may be scheduled by FPT at any time
during the Due Diligence Period by providing three (3) business days advance
written notice to LATI.  The date on which the Closing actually occurs as
provided pursuant to this Section 6 is herein referred to as the “Closing
Date.”  On the Closing Date,  the Closing shall take place at 10:00 am at the
offices of Haynsworth Sinkler Boyd, P.A. in Charleston, South Carolina or at
such other location as may be mutually agreeable.

3


--------------------------------------------------------------------------------


7.             Assignment of FILOT Lease.

(a)           At the Closing, LATI and FPT shall execute and deliver an
Assignment and Assumption Agreement in the form attached hereto as Exhibit C
(the “Assignment Agreement”) for the assignment of the FILOT Lease from LATI to
FPT.

(b)           As of the Closing Date, the Property and the Equipment subject the
FILOT Lease and this Contract shall be free and clear of all liens,
encumbrances, security interests, claims, rights-of-way, easements, leases,
restrictions and restrictive covenants, except for the Permitted Exceptions
(defined below) and the terms of the FILOT Lease.  For purposes of this
paragraph, the term “Title Exceptions” shall mean any conditions, liens or
encumbrances affecting or purporting to affect title to the Property, or other
matters relating to title to the Property, whether evidenced by written
instrument, disclosed on a survey or otherwise evidenced.  FPT shall have the
right to object to any Title Exception (collectively, the “Objections”).  FPT
shall submit in writing to LATI its Objections within thirty (30) days of the
Contract Date.  In the event FPT notifies LATI of any Objections that it has
concerning the title to or a survey of the Property, then LATI shall have
fifteen (15) days from the receipt of such notice within which to notify FPT as
to whether LATI will cure all or any of the Objections raised by FPT.  In the
event LATI elects to cure any of FPT’s Objections, then LATI shall do so on or
before the Closing Date as a covenant of LATI hereunder.  In the event LATI
elects not to cure any of FPT’s Objections then FPT shall, within fifteen (15)
days of receipt of said notice of non-cure from LATI, give notice to LATI that
FPT has elected to (i) terminate this Contract and receive a refund of the
entire Binder, or (ii) waive the uncured Objections and close under the terms of
this Contract.  Those Title Exceptions which FPT accepts shall herein
collectively be referred to as the “Permitted Exceptions.”

8.             No Assumed Liabilities.  Except for the assumption of the FILOT
Lease as described in this Contract and the Assignment Agreement, FPT assumes
absolutely no liabilities of LATI.

9.             Retained Equipment.  Pursuant to the provisions contained in
Section 36 below, LATI shall have thirty (30) days from the Closing Date to
remove from the Property any items of tangible personal property described in
Exhibit D attached hereto which are not being purchased by the FPT under this
Contract (the “Retained Equipment”).  Upon the expiration of the thirty (30) day
license period, the Retained Equipment shall be deemed abandoned.  FPT shall not
have any responsibility for the any loss or damage to the Retained Equipment.

4


--------------------------------------------------------------------------------


10.           Closing Costs.  LATI shall pay for any transfer tax stamps to be
affixed to the Assignment Agreement and the cost of discharging any mortgage,
lien or title encumbrance on the Property and the Equipment other than those
permitted hereunder.  FPT shall be responsible for the cost of recording the
Assignment Agreement and any instruments to be recorded under the terms of this
Contract with respect to the Property.  FPT shall pay for the cost of any
surveys or environmental reports of the Property, any title insurance, and all
fees and expenses associated with any loan on the Property.  Except as otherwise
provided herein, each party shall bear its own costs and expenses, including its
own attorneys’ fees.

11.           Settlement Adjustments.  Unless otherwise specified in this
Contract, all expenses and costs related to the FILOT LEASE shall be prorated as
of the Closing Date.

12.           Covenants of LATI.

(a)            Between the date hereof and the Closing Date, LATI shall not
cause or permit any waste respecting the Property or take any action which would
adversely affect the value or title to the Property or the Equipment.

(b)           Between the date hereof and the Closing Date, LATI shall cooperate
and assist, to the extent reasonably requested by FPT, with FPT’s investigation
of the FILOT Lease, the Property, the Equipment, and items related to the
Closing.

13.           Conditions Precedent to FPT’s Obligation to Close.  FPT’s
obligation to purchase the Property and the Equipment and to take the other
actions required to be taken by FPT at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by FPT, in whole or in part):

(a)            All of LATI’s representations and warranties in this Contract
shall have been accurate in all material respects as of the date of this
Contract, and shall be accurate in all material respects as of the time of the
Closing as if then made.

(b)           All of the covenants and obligations that LATI is required to
perform or to comply with pursuant to this Contract at or prior to the Closing,
and each of these covenants and obligations, shall have been duly performed and
complied with in all material respects.

(c)            FPT shall have obtained financing acceptable to FPT in its sole
discretion to acquire and assume the FILOT Lease.  FPT shall use its best
efforts to obtain such financing within twenty (20) days from the date of this
Contract.  FPT shall promptly inform LATI if FPT is unable to obtain such
financing and LATI may elect to terminate this Contract upon the receipt of such
notification.

(d)           The issuance or assignment to FPT of all applicable licenses and
permits necessary (i) to continue the operation of the Facility or (ii) to allow
for FPT’s intended use of the Property.

5


--------------------------------------------------------------------------------


(e)           The written approval by the County of the assignment of the FILOT
Lease from LATI to FPT.

14.           Brokerage Commission.  Other than LATI’s engagement of Coppedge &
Tisson/Cushman & Wakefield, LATI and FPT mutually acknowledge and represent that
they have not dealt with any brokers in connection with this transaction.  LATI
acknowledges and agrees that it is solely responsible for the commission due
Coppedge & Tisson/Cushman & Wakefield.  Each party agrees to indemnify and hold
the other harmless from and against any and all claims, demands or the cost and
expense thereof, including reasonable attorneys’ fees, arising out of any
brokerage commission, fee or other compensation due or alleged to be due in
connection with the transaction contemplated by this Contract based upon an
agreement alleged to have been made or other action alleged to have been taken
by the indemnifying party.

15.           Eminent Domain.  If  prior to the Closing Date, all or any part of
the Property is taken by eminent domain or if condemnation proceedings are
commenced, FPT shall have the option, by giving written notice to LATI, to
terminate this Contract and receive an immediate refund of the full amount of
the Binder.  If FPT does not so elect to terminate this Contract, the Contract
shall remain in full force and effect, and LATI shall assign, transfer and set
over to FPT at the Closing all of LATI’s rights, title and interest in and to
any awards that may be made for such taking.

16.           Representations and Warranties of LATI.  LATI represents and
warrants to FPT as follows:

(a)           Subject to the written approval of the County to the assignment of
the FILOT Lease, LATI has full power and authority to enter into and perform
this Contract in accordance with its terms and conditions, and at the Closing,
LATI will furnish to FPT an opinion of LATI’s counsel to that regard.

(b)           LATI shall furnish to FPT such resolutions and certificates as
FPT’s counsel may reasonably request regarding the authority of LATI to enter
into this Contract and close the transaction contemplated herein.

(c)           LATI shall use its best efforts to obtain the written approval of
the County for the assignment of the FILOT Lease to FPT.

(d)           The consummation of the terms and conditions of this Contract
shall not constitute a default under any agreement to which LATI is subject or
by which it may be bound.

(e)           Other than the FILOT Lease, LATI has not entered into any
agreement or lease, oral or written, that will be binding upon FPT, the Property
or the Equipment; and neither LATI, the FILOT Lease, the Property nor the
Equipment are subject to any claim, encumbrance, mortgage, lien, demand, suit,
unfiled lien, proceeding or litigation of any kind, pending or outstanding, or
threatened or likely to be made or instituted which would limit or restrict in
any way LATI’s right or ability to enter into this Contract and consummate the
sale and purchase contemplated hereby.

6


--------------------------------------------------------------------------------


(f)            To the best of LATI’s knowledge, there are no taxes, charges or
assessments of any nature or description arising out the operation of the
Facility which would constitute a lien against the Property or the Equipment and
that will be unpaid at the Closing Date or not paid from LATI’s closing
proceeds.

(g)           LATI is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended.

(h)           From the period of time between the Contract Date and the Closing
Date, LATI shall refrain from undertaking any material changes to the Facility,
the Property or the Equipment, without the express written consent of FPT.

(i)            All representations and warranties of LATI contained in this
Contract are true and correct in all material respects as of the Contract Date,
will be true and correct in all material respects as of the Closing Date, and
shall survive the Closing.

17.           Representations and Warranties of FPT.  FPT represents and
warrants to LATI as follows:

(a)           FPT has full power and authority to enter into and perform this
Contract in accordance with its terms and conditions, and at the Closing, FPT
will furnish to LATI an opinion of FPT’s counsel to that regard.

(b)           FPT shall furnish to LATI such resolutions and certificates as
LATI’s counsel may reasonably request regarding the authority of FPT to enter
into this Contract and close the transaction contemplated herein.

(c)           The consummation of the terms and conditions of this Contract
shall not constitute a default under any agreement to which FPT is subject or by
which it may be bound.

(d)           All representations and warranties of FPT contained in this
Contract are true and correct as of the Contract Date, will be true and correct
as of the Closing Date, and shall survive the Closing.

18.           Environmental Matters.

(a)           LATI represents and warrants that to the best of LATI’s knowledge,
the Property does not contain any hazardous wastes, hazardous substances,
hazardous materials, toxic substances, hazardous air pollutants or toxic
pollutants as those terms are used in the Resource Conservation and Recovery
Act, the Comprehensive Environmental Response, Compensation and Liability Act,
the Hazardous Materials Transportation Act, the Toxic Substances Control Act,
the Clean Air Act and the Clean Water Act, and in any amendments thereto, or in
any regulations promulgated pursuant thereto, or in any applicable state or
local law, regulation or ordinance.

7


--------------------------------------------------------------------------------


(b)           Notwithstanding anything to the contrary, LATI agrees to indemnify
and hold FPT harmless from and defend FPT against all claims, liabilities,
damages, costs and expenses, including reasonable attorneys’ fees, in connection
with hazardous substances, as described in Paragraph 18(a) above, placed upon
the Property while under LATI’s control.  FPT agrees to indemnify and hold LATI
harmless from and defend LATI against all claims, liabilities, damages, costs
and expenses, including attorneys’ fees, in connection with hazardous wastes or
toxic substances placed upon the Property which arise from and after the Closing
Date.  Each indemnitee shall have the right to participate in the selection of
counsel and to approve counsel.  In the event of a settlement or other
negotiated resolution of any dispute relating to this indemnity, the indemnitee
shall be entitled to approve the terms and conditions of any such settlement or
resolution, provided however, consent to same shall not be unreasonably
withheld.  In addition, should any indemnitor fail to fulfill the terms and
conditions of its indemnity pursuant to this paragraph, the indemnitee shall
also be entitled to recover its reasonable attorneys’ fees and costs in
enforcing its rights under this indemnity.

19.           General Indemnities.

(a)           LATI hereby agrees to indemnify and hold FPT harmless from all
losses, damages, costs and expenses, including reasonable attorneys’ fees,
incurred by FPT subsequent to the Contract Date arising from LATI’s acts or
matters that take place prior to the Closing Date.

(b)           FPT hereby agrees to indemnify and hold LATI harmless from all
losses, damages, costs and expenses, including reasonable attorneys’ fees,
incurred by LATI arising (i) from any litigation relating to FPT’s acts as to
the Property prior to the Closing Date, and (ii) subsequent to the Closing Date,
from any litigation relating to the Property or arising from acts, occurrences
or matters that take place on or subsequent to the Closing Date.

20.           Risk of Loss.  LATI assumes all risk of loss due to fire or
casualty up to the Closing Date.  In the event such loss occurs prior the
Closing Date, FPT shall have the right to (i) elect to close hereunder with the
Purchase Price reduced by any insurance proceeds received by LATI on account of
such damage on any Property or Equipment which was to have been purchased by
FPT, or (ii) terminate this Agreement on written notice to LATI, and upon such
termination there shall be no further liability on the part of LATI or FPT
hereunder, provided, however, that the Binder and any monies paid by FPT prior
to Closing shall thereupon be returned and refunded to FPT.

21.           Closing Documents.

(a)           At Closing, LATI shall execute and deliver to FPT the following:

(i)            The Assignment Agreement;

(ii)           Such documents of LATI authorizing the sale and assignment of the
FILOT Lease and the transactions described in this Contract;

8


--------------------------------------------------------------------------------


(iii)          A closing statement;

(iv)          An affidavit sufficient to cause the title insurance company to
remove the mechanic’s lien exception as a standard exception from its title
insurance policy and sufficient to comply with the non-foreign affidavit
exemption;

(v)           All affidavits and documents reasonably required by the title
insurance company to issue its leasehold owners policy to FPT, subject to the
Permitted Exceptions; and

(vi)          Such other documents which may be necessary to the consummation of
the transaction described in this Contract or as may be reasonably requested by
FPT or FPT’s counsel.

(b)           At Closing, FPT shall execute and deliver to LATI the following:

(i)                                     The Assignment Agreement;

(ii)                                  The outstanding balance of the Purchase
Price; and

(iii)          Such other documents which may be necessary to the consummation
of the transaction described in this Contract or as may be requested by LATI or
LATI’s counsel.

22.           Escrow of Binder.

(a)           The Binder shall be held in escrow (the “Escrow”) by Coppedge &
Tisson/Cushman & Wakefield (the “Escrow Agent”) subject to the terms and
provisions of this Contract.  The Escrow Agent shall hold and disburse the
Binder in accordance with the terms and provisions hereof and invest the Binder
in an interest-bearing account until disbursement.

(b)           At Closing, or in the event of a default by FPT or other failure
to close by FPT except as permitted by this Contract, the full amount of the
Binder shall be delivered by the Escrow Agent to LATI.  In the event of default
by LATI, or upon any other refund of the Binder to FPT under the terms hereof,
FPT shall be entitled to the full amount of the Binder.

(c)           If (i) the Escrow shall be terminated by the mutual agreement of
LATI and FPT; (ii) the Escrow Agent shall be unable to determine at any time to
whom the Binder should be paid; or (iii) a dispute develops between LATI and FPT
concerning to whom the Binder should be paid, then in any such event, the Escrow
Agent shall disburse the Binder in accordance with the joint written
instructions of LATI and FPT.  In the event that such written instructions shall
not be received by the Escrow Agent within ten (10) days after the Escrow Agent
shall have served written requests for instructions upon LATI and FPT, the
Escrow Agent shall have the right to pay all or any portion of the Binder into
any state or federal court located in South Carolina and interplead LATI and FPT
in respect thereof, and thereafter the Escrow Agent shall be discharged of any
obligations in connection with the Binder.

9


--------------------------------------------------------------------------------


(d)           LATI and FPT hereby agree and acknowledge that the Escrow Agent
assumes no liability in connection with the holding or investment of the Binder
held in Escrow pursuant hereto except for negligence or willful misconduct; and
that in the event of any dispute under this Escrow, the Escrow Agent shall be
fully protected in any action taken in good faith.  If costs and expenses,
including attorneys’ fees, are incurred by the Escrow Agent because of any
dispute between LATI and FPT arising out of the holding of the Binder, the
non-prevailing party shall pay the Escrow Agent such reasonable costs and
expenses incurred.

23.           Remedies for Breach.

(a)           If LATI shall default under this Contract, (i) FPT shall have the
right to bring an action for specific performance or (ii) at FPT’s election, the
Binder shall be refunded to FPT and this Contract shall then terminate without
any further claim by either party against the other.

(b)           If FPT shall default under this Contract, LATI’s sole remedy shall
be to terminate this Contract and the Binder shall not be refunded, but shall be
forfeited by the Escrow Agent to LATI as liquidated damages.

24.           Limitation of Liability.  No officer, director, shareholder,
beneficial owner, agent or employee of Purchaser or LATI shall be personally
liable for any obligation hereunder.

25.           Confidentiality.  The parties hereto agree to maintain the
confidentiality of the this Contract, the contemplated transactions described
herein and any information received in connection with this Contract.

26.           Public Announcements.  Any public announcement, press release or
similar publicity with respect to this Contract or the contemplated transactions
described herein will be issued, if at all, only at such time and in such manner
as LATI and FPT agree in writing.

27.           Notices.  Any notice to be given in connection with this Contract
shall be in writing and shall be deemed to have been given when deposited with a
national “next day” delivery service or in the United States mail via registered
or certified mail, postage prepaid, return receipt requested, and addressed as
follows:

If to LATI:

 

LATI USA, Inc.

 

 

257 Deming Way

 

 

Summerville, South Carolina 29483

 

 

Attention: Samuel Venturini

 

 

 

With a copy to:

 

Moore & Van Allen

 

 

40 Calhoun Street, Suite 300

 

 

Charleston, South Carolina 29401-3535

 

 

Attention: W. Gregory Pearce

 

10


--------------------------------------------------------------------------------


 

If to FPT:

 

Force Protection Technologies, Inc.

 

 

9801 Highway 78

 

 

Ladson, South Carolina 29456

 

 

Attention: John Wall, III

 

 

 

With a copy to:

 

Haynsworth Sinkler Boyd, P.A.

 

 

Post Office Box 6617

 

 

Florence, South Carolina 29502

 

 

Attention: Benjamin T. Zeigler and J. Christopher Riddle

 

28.           Entire Agreement.  This Contract and the Exhibits hereto contain
the entire understanding and agreement by and between the parties and all prior
or contemporaneous oral or written agreements or instruments are merged herein.

29.           Modification.  Any modification or amendment to this Contract must
be in writing and shall be signed by all of the parties hereto.

30.           Captions and Headings.  The captions and headings throughout this
Contract shall not be deemed to contain the subject matter of this Contract, nor
be considered in the interpretation thereof, it being understood that captions
and headings are for convenience only and not for purposes of interpretation or
construction of this Contract.

31.           Time of Essence.  Time is of the essence with respect to all
provisions in this Contract.

32.           Binding Effect.  This Contract shall be binding upon and inure to
the benefit of the parties hereto, their respective permitted successors and
assigns.

33.           Counterparts.  This Contract may be executed in any number of
separate counterparts, each of which shall be deemed an original, and the
several counterparts taken together shall constitute the agreement of the
parties hereto.

34.           Survival of Provisions.  The terms, covenants, conditions,
representations, warranties and agreements contained herein shall survive and
remain enforceable after the Closing, except as may otherwise expressly be
provided herein.

35.           Disclaimer.  FPT acknowledges and agrees that upon Closing LATI
shall sell and assign to FPT and FPT shall accept the Property and the Equipment
“As Is, Where Is, with all faults,” except to the extent expressly provided
otherwise in this Contract. Unless LATI has made an express representation in
this Contract with respect to any such information, FPT has not relied and will
not rely on, and LATI is not liable for or bound by, any statements,
representations or information pertaining to the Property or the Equipment or
relating thereto (including specifically, without limitation, property
information packages distributed with respect to the Property or the Equipment)
made or furnished by any real estate broker or agent representing or purporting
to represent LATI, to whomever made or given, directly or indirectly, orally or
in writing.

11


--------------------------------------------------------------------------------


36.           License Agreement.  LATI shall have a license, for a period of
thirty (30) days from the Closing, to (i) go on to the Property to remove the
Retained Equipment; (ii) occupy designated office space, reasonably acceptable
to both parties; and (iii) clean out LATI offices and remove all LATI files
(other than files relating to the Property and the Equipment).  LATI’s license
shall be limited to normal business hours and is subject to any check-in or
security measures which FPT may implement during the thirty (30) day period.

37.           Governing Law.  This Contract will be governed by and construed
under the laws of the State of South Carolina, including the right of specific
performance of this Agreement, without regard to conflicts-of-laws principles
that would require the application of any other law.   The parties hereto
specifically agree to submit to and be bound by the jurisdiction of the courts,
either federal or state, of the State of South Carolina.  Venue for any action
brought to enforce this Contract shall lie in Charleston County, South Carolina.

[Remainder of page intentionally left blank.]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this ASSET PURCHASE AGREEMENT
to be duly executed as of the date first above written.

 

WITNESS:

 

SELLER:

 

 

 

 

 

LATI USA, INC.

 

 

 

 

 

 

By:

/s/ Samuel Venturini

 

 

 

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

BUYER:

 

 

 

 

 

FORCE PROTECTION TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Raymond W. Pollard

 

 

 

 

Raymond W. Pollard,

 

 

 

 

 

Chief Operation Officer

 

 


--------------------------------------------------------------------------------


Exhibit A


LEGAL DESCRIPTION OF THE LAND

“ALL that certain piece, parcel or tract of land, situate, lying and being west
of Summerville, Dorchester County, State of South Carolina, being located north
of the intersection of Spaniel Lane and Deming Way (S-18-789) and being
designated as Tract 10 on a certain plat entitled “PLAT SHOWING TRACT 10, 23.77
ACRES, ALONG WITH A NEW 25’ SEWER EASEMENT, BEING A PORTION OF TRACT “I”,
PROPERTY OF DORCHESTER INDUSTRIAL CENTER, INC., LOCATED IN EAST PORT INDUSTRIAL
CENTER, WEST OF SUMMERVILLE, DORCHESTER COUNTY, SOUTH CAROLINA,” dated December
2, 1997, by Timothy D. Elmer, SCPLS No. 17566, recorded in the RMC Office for
Dorchester County in Plat Book J, page 101, and having the following metes and
bounds, to wit:  To find the Point of Beginning, locate the intersection of
Deming Way centerline and Spaniel Lane centerline, thence running in a northerly
direction along the centerline of Deming Way a distance of 727.1’, thence
turning and running in a westerly direction S82°12’20”W a distance of 40.00’ to
Point A, noted as P.O.B., being the northeast corner of Tract 3H, a 5/8” Rebar
found; thence turning and running in a westerly direction along Tract 3H
N81°25’31”W a distance of 701.01’ to Point B, a 1 ½” Open Pipe Found; thence
turning and continuing in a westerly direction along the property of Shannon
Properties, Inc., N81°34’35”W a distance of 409.57’ to Point C, a 1 ½” Open pipe
set; thence turning and running in a northerly direction along the Residual
Tract I N05°57’13”E a distance of 994.49’ to Point D, a 1 ½” Open pipe set;
thence turning and running in an easterly direction along the Residual Tract I
around a curve to the left, having a radius of 70.00’, an arc length of 80.77’,
and a chord of N62°54’00”E for 76.36’ to Point E, a 1 ½” Open pipe set; thence
turning and continuing in an easterly direction along the Residual Tract I
around a curve to the right, having a radius of 25.00’, an arc length of 22.18’,
and a chord of N55°15’47”E for 21.46’ to Point F, a 1 ½” Open pipe set; thence
turning and continuing in an easterly direction along the Residual Tract I
S80°40’47”E a distance of 599.77’ to Point G, a 1 ½” Open pipe set; thence
turning and running in a southerly direction along the Residual Tract I around a
curve to the right, having a radius of 50.00’, an arc length of 78.54’, and a
chord of S54°19’13”E for 70.71’ to Point H, a 1 ½” Open pipe set, being on the
western right-of-way of Deming Way; thence turning and continuing in a southerly
direction along the western right-of-way of Deming Way S09°19’13”E a distance of
828.17’ to Point I, a 5/8” Rebar found; thence turning and continuing in a
southerly direction along the western right-of-way of Deming Way around a curve
to the left, having a radius of 580.00’, an arc length of 195.80’, and a chord
of S18°59’29”E for 194.87’ to Point J, a 5/8” Rebar found; thence turning and
continuing in a southerly direction along the western right-of-way of Deming Way
around a curve to the right, having a radius of 420.00’, an arc length of
152.97’, and a chord of S18°113’42”E for 152.13’ to Point K, a 5/8” Rebar found;
thence turning and continuing in a southerly direction along the western
right-of-way of Deming Way S07°47’40”E a distance of 111.59’ to the Point of
Beginning and containing 23.77 acres or 1,035,726 square feet, more or less, and
being designated as Tract 10.”

Reference is also had to plat showing Tract 10, 23.77 Acres, property of LATI
Industries, Inc., located in East Port Industrial Center, West of Summerville,
Dorchester County, South Carolina dated July 12, 1999 and recorded August 23,
1999 in Book J, Page 140, Dorchester County RMC Office.

For derivation of title, see Deed from LATI Industries, Inc. to Dorchester
County, South Carolina dated December 18, 1998 and recorded February 18,k 1999
in Book 2137, Page 315, Dorchester County RMC Office.

TMS:  122-00-00-027


--------------------------------------------------------------------------------


Exhibit B

Equipment

Index

 

Production Equipment
or Location

 

Model

 

Serial Number

 

Number
of Items

 

 

 

 

 

 

 

 

 

 

 

 

 

Weighting Additives Department

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Fan

 

S05-0-152MH100STFCM3

 

90200495-1A

 

 

12

 

Fan

 

S05-0-152MH100STFCM3

 

90200495-1B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raw Materials Department

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

Scrubber

 

170IMPINJET

 

RJM-0680

 

 

25

 

Scrubber Pump

 

CRN8-30

 

LATI 25

 

 

26

 

Fan

 

575IRO15CW3609

 

015356

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extrusion Department

 

 

 

 

 

 

 

 

 

 

 

 

 

66

 

Scrubber

 

170IMPINJET

 

RJM-0681

 

 

67

 

Scrubber Pump

 

CRN8-30

 

LATI 67

 

 

68

 

Fan

 

S05-0-292AH100STFCP3

 

90200432-1

 

 

69

 

Scrubber

 

115IMPINJET

 

RJM-0682

 

 

70

 

Scrubber Pump

 

CRN2-30

 

LATI 70

 

 

71

 

Fan

 

S05-0-122AH100STFCI3

 

90200432-2

 

 

72

 

Degassing Tank

 

 

 

LATI 72

 

 

73

 

Degassing Tank

 

 

 

LATI 73

 

 

74

 

Pump for Degassing Tank

 

C114FD18T-01U-25IN

 

565636-01

 

 

75

 

Pump for Degassing Tank

 

C114FD18T-01U-25IN

 

LATI 75

 

 

76

 

Sludge Pump

 

N/A

 

LATI 76

 

 

77

 

Sludge Pump

 

N/A

 

LATI 77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Services

 

 

 

 

 

 

 

 

 

 

 

 

 

95

 

Chiller

 

CVHF483

 

LO1C07465

 

 

96

 

Pump

 

1510-4BC

 

0307010424

 

 

97

 

Pump

 

1510-4BC

 

0307011226

 

 

98

 

Pump

 

1510-5BC

 

0306011916

 

 

 


--------------------------------------------------------------------------------


 

99

 

Pump

 

1510-5BC

 

0306011917

 

 

100

 

Pump

 

1510-6BC

 

2273582

 

 

101

 

Pump

 

1510-6BC

 

2273581

 

 

102

 

Compressor

 

AS47

 

1072

 

 

103

 

Compressor

 

SK19

 

1260

 

 

104

 

Refrigeration Dryer

 

TC44

 

1078

 

 

105

 

Refrigeration Dryer

 

TC44

 

1079

 

 

106

 

Condensate Management System

 

CMS-260

 

LATI 106

 

 

107

 

Cooling Tower

 

33676A

 

U013351901

 

 

108

 

Pump

 

1510-6BC

 

2273580

 

 

109

 

Pump

 

1510-6BC

 

2273583

 

 

110

 

Pump

 

1510-4E

 

2273579

 

 

111

 

Pump

 

1510-4E

 

2273578

 

 

120

 

Emergency Generator

 

GGFB-4488753

 

J000163316

 

 

128

 

Water Heater

 

CFN1800PN

 

C014585

 

 

129

 

Water Heater

 

CFN1800PN

 

C014586

 

 

—

 

Fork Lift

 

Linde

 

H2X351L0791630

 

 

—

 

Fork Lift

 

Linde

 

H2X351L0791530

 

 

—

 

Transportable Stairs in Warehouse

 

 

 

 

 

 

—

 

All Racks in Warehouse

 

 

 

 

 

 

124

 

Manual Parts Washing Station

 

 

 

LATI 124

 

 

130

 

Floor Sweeper

 

OBET24v/25A

 

LATI 130

 

 

131

 

High Pressure Pump

 

CAT 2530

 

LATI 131

 

 

132

 

High Pressure Pump

 

CAT 2530

 

LATI 132

 

 

133

 

High Pressure Pump

 

CAT 2530

 

LATI 133

 

 

134

 

High Pressure Pump

 

CAT 2530

 

LATI 134

 

 

—

 

fire alarm system

 

 

 

 

 

 

—

 

Metasys HVAC system and computer

 

 

 

 

 

 

—

 

Siemen’s phone system

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Furniture – Upper Floor

 

 

 

 

 

 

 

 

 

 

 

 

 

258

 

Reception

 

5 drawer black lateral file cabinet - metal (k-SL45)

 

LMO 81

 

1

259

 

Reception

 

3 drawer right knee desk piece (k-002)

 

LMO 82

 

1

260

 

Reception

 

center piece w/keyboard drawer

 

LMO 83

 

1

261

 

Reception

 

2 drawer right knee desk

 

LMO 84

 

1

 


--------------------------------------------------------------------------------


 

 

 

 

 

piece (k-005)

 

 

 

 

262

 

Reception

 

cover/shelf to fit left side of desk

 

LMO 85

 

1

263

 

Reception

 

black vinyl executive chair

 

LMO 86

 

1

264

 

Reception

 

fabric visitor chair, black arms

 

LMO 87

 

1

265

 

Upper hallway

 

3 drawer black lateral file cabinet - metal (SL57; SL174)

 

LMO 88 - LMO 89

 

2

266

 

Ladies Room

 

fabric visitor chair, black arms

 

LMO 90

 

1

267

 

Ladies Room

 

printer stand (legs broken)

 

LMO 91

 

1

268

 

Ladies Room

 

Metal

 

LMO 92 through LMO 101

 

10

269

 

Men’s Room

 

Metal

 

LMO 102 through LMO 117

 

16

270

 

President’s Office

 

30”x60” wood conference table

 

LMO 118

 

1

271

 

President’s Office

 

fabric arm chair; wood arms

 

LMO 119 through LMO 125

 

7

272

 

President’s Office

 

2 drawer wood credenza/lateral file cabinet; 24x36 (k-N25)

 

LMO 126 - LMO 127

 

2

273

 

President’s Office

 

3 shelf book case for top of credenza

 

LMO 128

 

1

274

 

President’s Office

 

5 shelf wood bookcase

 

LMO 129

 

1

275

 

President’s Office

 

4 drawer wood exec-type return desk; 23.5x72 (k-N24)

 

LMO 130

 

1

276

 

President’s Office

 

5 drawer D-shaped wood executive desk; 36x72 (k-N24)

 

LMO 131

 

1

277

 

President’s Office

 

fabric secretary chair; 5 wheel; black arms

 

LMO 132

 

1

278

 

HR/Acctng

 

2 drawer wood credenza/lateral file cabinet; 24x36 (k-N25)

 

LMO 133 - LMO 134

 

2

279

 

HR/Acctng

 

3 shelf book case for top of credenza

 

LMO 135 - LMO 136

 

2

280

 

HR/Acctng

 

Bullet-shaped wood secretary desk w/pencil drawer

 

LMO 137

 

1

281

 

HR/Acctng

 

center piece w/keyboard drawer

 

LMO 138

 

1

282

 

HR/Acctng

 

4 drawer right knee desk piece (k-N23)

 

LMO 139

 

1

283

 

HR/Acctng

 

fabric arm chair; wood arms

 

LMO 140 – LMO 141

 

2

284

 

HR/Acctng

 

fabric secretary chair; 5 wheel; black arms

 

LMO 142

 

1

285

 

Technical Services/Sales

 

36” round wood table

 

LMO 143

 

1

 


--------------------------------------------------------------------------------


 

286

 

Technical Services/Sales

 

fabric arm chair; wood arms

 

LMO 144 through LMO 147

 

4

287

 

Technical Services/Sales

 

Bullet-shaped wood secretary desk w/pencil drawer

 

LMO 148

 

1

288

 

Technical Services/Sales

 

center piece w/keyboard drawer

 

LMO 149

 

1

289

 

Technical Services/Sales

 

4 drawer left knee desk piece (k-N23)

 

LMO 150

 

1

290

 

Technical Services/Sales

 

fabric secretary chair; 5 wheel; black arms

 

LMO 151

 

1

291

 

Technical Services/Sales

 

2 shelf black metal bookcase

 

LMO 152

 

1

292

 

Breakroom

 

36” square black pedestal table

 

LMO 153 – LMO 154

 

2

293

 

Breakroom

 

96x30 wood laminate folding table

 

LMO 155 – LMO 156

 

2

294

 

Breakroom

 

fabric visitor chair, black arms

 

LMO 157 through LMO 160

 

4

295

 

Breakroom

 

blue vinyl stacking chair

 

LMO 161 through LMO 166

 

6

296

 

Breakroom

 

white 2-door pressed wood, 3 shelf starage cabinet

 

LMO 167

 

1

297

 

General Office

 

3 drawer black lateral file cabinet - metal (SL37; SL146(8); SL28(6))

 

LMO 168 through LMO 170

 

3

298

 

General Office

 

5 drawer black lateral file cabinet - metal (k-SL96; SL96; SL293; SL140; SL140;
SL82; SL31)

 

LMO 171 through LMO 177

 

7

299

 

General Office

 

2 door black metal cabinet (k-SL7; SL150)

 

LMO 178 - LMO 179

 

2

300

 

General Office

 

5 shelf black metal bookcase

 

LMO 180 through LMO 182

 

3

301

 

General Office

 

2 shelf black metal bookcase

 

LMO 183

 

1

302

 

General Office

 

4 shelf black metal bookcase

 

LMO 184

 

1

303

 

General Office

 

fabric secretary chair; 5 wheel; black arms

 

LMO 185 through LMO 193

 

9

304

 

General Office

 

fabric visitor chair, black arms

 

LMO 194 through LMO 198

 

5

305

 

customer service

 

3 drawer right knee desk piece (k-N22)

 

LMO 199

 

1

306

 

customer service

 

center piece w/keyboard drawer

 

LMO 200

 

1

307

 

customer service

 

2 drawer right knee desk piece (k-N22)

 

LMO 201

 

1

308

 

customer service

 

topper shelf w/4 doors (k-N23)

 

LMO 202

 

1

309

 

Mail

 

mail shelves w/ 12 slots

 

LMO 203 through LMO 205

 

3

 


--------------------------------------------------------------------------------


 

310

 

office clerk

 

black 3 piece cubicle desk; right knee (SL69); left knee (SL69)

 

LMO 206

 

1

311

 

office clerk

 

flip shelves (SL84)

 

LMO 207 - LMO 208

 

2

312

 

Logistics

 

black 3 piece cubicle desk; right knee (SL158); left knee (SL158)

 

LMO 209

 

1

313

 

Logistics

 

flip shelves (SL26)

 

LMO 210 - LMO 211

 

2

314

 

Vacant

 

black 3 piece cubicle desk; right knee (SL169); left knee (SL71)

 

LMO 212

 

1

315

 

Vacant

 

flip shelves (SL62)

 

LMO 213 - LMO 214

 

2

316

 

maint tech

 

black 3 piece cubicle desk; right knee (SL52); left knee (SL51)

 

LMO 215

 

1

317

 

maint tech

 

flip shelves (SL52)

 

LMO 216 - LMO 217

 

2

318

 

Accounting

 

black 3 piece cubicle desk; right knee (SL96); left knee (SL96)

 

LMO 218

 

1

319

 

Accounting

 

flip shelves (SL96)

 

LMO 219 - LMO 220

 

2

320

 

office mgr

 

pedestal bullet end w/pencil drawer

 

LMO 221

 

1

321

 

office mgr

 

center piece w/keyboard drawer

 

LMO 222

 

1

322

 

office mgr

 

2 drawer lateral file with desktop (SL149)

 

LMO 223

 

1

323

 

office mgr

 

flip shelf w/open shelf (SL169)

 

LMO 224

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Furniture – Lower Floor

 

 

 

 

324

 

conference room

 

wood laminate parsons table w/metal legs; 12x72

 

LMO 1

 

1

325

 

conference room

 

1 door, 2 shelf projector stand w/raising leaf each side

 

LMO 2

 

1

326

 

conference room

 

30”x60” wood conference table

 

LMO 3

 

1

327

 

conference room

 

rounded end pieces

 

LMO 4 - LMO 5

 

2

328

 

conference room

 

fabric conference chairs

 

LMO 6 - LM0 7 - LMO 8 - LMO 9 - LMO 10 - LMO 11 - LMO 12 - LMO 13

 

8

329

 

conference room

 

4 shelf glass display case

 

LMO 14 - LMO 15

 

2

330

 

conference room

 

2 door flipchart/projector screen wall cabinet

 

LMO 16

 

1

 


--------------------------------------------------------------------------------


 

331

 

IT room

 

gray cubicle desk w/attached flip shelf (SL71)

 

LMO 17

 

1

332

 

IT room

 

light grey monitor desk

 

LMO 18

 

1

333

 

IT room

 

maroon secretary chair; 5 wheel

 

LMO 19 - LMO 20

 

2

334

 

IT room

 

1 door 5 shelf grey wood storage cabinet (002; 003)

 

LMO 21 - LMO 22

 

2

335

 

team leader

 

5 drawer black lateral file cabinet - metal (SL51; SL71)

 

LMO 23 - LMO 24

 

2

336

 

team leader

 

pedestal bullet end w/pencil drawer

 

LMO 25

 

1

337

 

team leader

 

center piece w/keyboard drawer

 

LMO 26

 

1

338

 

team leader

 

2 drawer lateral file with desktop (no lock)

 

LMO 27

 

1

339

 

team leader

 

flip shelves (SL84; SL28)

 

LMO 28 - LMO 29

 

2

340

 

team leader

 

fabric visitor chair, black arms

 

LMO 30 - LMO 31

 

2

341

 

team leader

 

5 shelf black metal bookcase

 

LMO 32

 

1

342

 

team leader

 

fabric secretary chair; 5 wheel; black arms

 

LMO 33

 

1

343

 

team leader

 

metal folding chair

 

LMO 34 - LMO 35

 

2

344

 

lab

 

5 drawer black lateral file cabinet - metal (SL31)

 

LMO 36

 

1

345

 

lab

 

maroon secretary chair (maroon); 5 wheel

 

LMO 37

 

1

346

 

lab

 

fabric visitor chair, black arms

 

LMO 38

 

1

347

 

impact tester room

 

gray heavy-duty metal table/bench

 

LMO 39 - LMO 40

 

2

348

 

impact tester room

 

5 shelf black metal bookcase

 

LMO 41

 

1

349

 

molding room

 

drafting stool

 

LMO 42

 

1

350

 

molding room

 

5 drawer blue metal w/wood top workdesk

 

LMO 43

 

1

351

 

molding room

 

4 drawer graye metal w/wood top workdesk

 

LMO 44

 

1

352

 

molding room

 

2 door, 4 shelf plastic storage cabinet (600)

 

LMO 45

 

1

353

 

molding room

 

2 door, 5 shelf blue metal storage cabinet - no lock

 

LMO 46 – LMO 47

 

2

354

 

molding room

 

2 door, extra wide gray metal cabinet (RL10)

 

LMO 48

 

1

355

 

molding room

 

wide dot-matrix printer stand

 

LMO 49

 

1

356

 

molding room

 

heavy duty metal w/wood top 2 drawer work table/bench

 

LMO 50

 

1

357

 

hallway

 

48” half-round laminate table w/locking legs

 

LMO 51 – LMO 52

 

2

358

 

hallway

 

2door, 5 shelf storage cabinet

 

LMO 53

 

1

 


--------------------------------------------------------------------------------


 

359

 

hallway

 

2 shelf black metal bookcase

 

LMO 54

 

1

360

 

plant

 

metal folding chair

 

LMO 55

 

1

361

 

plant

 

pedestal table

 

LMO 56

 

1

362

 

plant

 

fabric secretary chair; 5 wheel; black arms

 

LMO 57

 

1

363

 

plant

 

5 drawer black lateral file cabinet - metal (SL51)

 

LMO 58

 

1

364

 

plant

 

white folding table

 

LMO 59 - LMO 60

 

2

365

 

plant

 

metal folding chair

 

LMO 61 - LMO 62

 

2

366

 

plant

 

drafting stool

 

LMO 63

 

1

367

 

plant

 

blue vinyl stacking chair

 

LMO 64

 

1

368

 

plant

 

metal 2 drawer receiving desk; 6 slots

 

LMO 65

 

1

369

 

plant

 

metal 1 drawer receiving desk; 6 slots

 

LMO 66

 

1

370

 

plant

 

metal 2 drawer receiving desk; 6 slots

 

LMO 67

 

1

371

 

plant

 

drafting stool

 

LMO 68

 

1

372

 

plant

 

fabric secretary chair; 5 wheel; black arms

 

LMO 69

 

1

373

 

plant

 

2 door locking storage cabinet

 

LMO 70 - LMO 71

 

2

374

 

plant

 

fabric secretary chair; 5 wheel; black arms

 

LMO 72

 

1

375

 

plant

 

2 door locking storage cabinet

 

LMO 73 - LMO 74

 

2

376

 

plant

 

rounded end pieces

 

LMO 75 - LMO 76

 

2

377

 

plant

 

pres desk

 

LMO 77

 

1

378

 

plant

 

metal 2 drawer receiving desk; 6 slots

 

LMO 78

 

1

379

 

plant

 

drafting stool

 

LMO 79

 

1

380

 

plant

 

blue vinyl stacking chair

 

LMO 80

 

1

 


--------------------------------------------------------------------------------


Exhibit C

Form of Assignment and Assumption Agreement

[To Be Provided.]


--------------------------------------------------------------------------------


Exhibit D

Retained Equipment

Index

 

Production Equipment

 

Model

 

Serial Number

 

 

 

 

 

 

 

 

 

 

 

Extrusion Department

 

 

 

 

 

 

 

 

 

38

 

Extruder Cooling System

 

SSH-F, Size 1x2-6

 

LATI 38

48

 

Cooling Pump for Water Bath

 

Size 3517 C10

 

168022

49

 

Heat Exchanger for Water Bath

 

 

 

LATI 49

50

 

Air Knife

 

512-07 SDS

 

70280 3

60

 

Duraload Vacuum Receiver

 

DL15

 

125074

61

 

Positive Displacement Pump

 

PD75

 

124580

62

 

Manual Dust Collector

 

DC2

 

123221

78

 

Dies Oven

 

DC-167-G-ST350

 

DC-9393

—

 

Extruder mezzanine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging Department

 

 

 

 

 

 

 

 

 

80

 

Silo

 

 

 

LATI 80

81

 

Silo

 

 

 

LATI 81

84

 

Wrapping Machine

 

ROTOPLAT 305FR

 

KN45245

85

 

Gru a Bandiera

 

SC80/4000

 

20011191

87

 

Blower

 

RBS 65/F

 

01-05055

88

 

Filter for Vacuum System

 

 

 

LATI 88

89

 

Fan

 

 

 

LATI 89

—

 

Packaging mezzanine

 

 

 

 

—

 

Packaging Electrical Panel

 

 

 

 

—

 

Packaging Conveyor

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

General Services

 

 

 

 

 

 

 

 

 

119

 

TORIT FILTER

 

DF 03-12

 

IG692543-001

—

 

Robuschi Blower

 

 

 

 

 


--------------------------------------------------------------------------------


 

Index

 

Lab Equipment

 

Model

 

Serial Number

 

 

 

 

 

 

 

155

 

Molding Machine

 

Engel ES80/40 TL

 

70787/040/01

156

 

Molding Tools

 

ISO and ASTM bars Molds

 

LATI 156

157

 

Molding Tools

 

multi-cavity tool

 

LATI 157

158

 

Resin Dryer

 

AEC Whitlock WD-25MR

 

31C 0210

159

 

Mold Temp. Controller

 

AEC TCU 100

 

31C 5433

 

Index

 

General Equipment

 

Model

 

Serial Number

 

 

 

 

 

 

 

—

 

Car

 

Jetta

 

3VWRK69M14MO36399

—

 

IT Equipment (with the exception that the fire alarm system, Metasys HVAC system
and computer, and Siemen’s phone system will be included in the Equipment
conveyed)

 

 

 

 

—

 

Fork lift

 

 

 

350J05335518

—

 

PBX and related cabin, T1

 

 

 

 

—

 

kitchen appliances (microwave and coffee maker)

 

 

 

 

—

 

office appliances (televisions and fax machines)

 

 

 

 

 


--------------------------------------------------------------------------------